140 Ga. App. 390 (1976)
231 S.E.2d 86
WILLIAMS
v.
TRIBBLE et al.
52843.
Court of Appeals of Georgia.
Argued October 6, 1976.
Decided October 18, 1976.
Rehearing Denied November 10, 1976.
Hugh M. Dorsey, III, for appellant.
Polatty & Sullivan, George J. Polatty, Jr., for appellees.
CLARK, Judge.
"On direct examination, to afford a basis for the assertion of error, it must appear that a pertinent question was asked, that the court ruled out an answer, that a statement was made to the court at the time showing what the answer would be, and that such testimony was material and would have benefited the complaining party. Barron v. Barron, 185 Ga. 346 (194 S.E. 905); Rainey v. Moon, 187 Ga. 712, 718 (2 SE2d 405); Page v. Brown, 192 Ga. 398, 401 (15 SE2d 506)." Foster v. National Ideal Co., 119 Ga. App. 773 (1) (168 SE2d 872). Application of that established evidentiary rule requires us to affirm the trial court's action in sustaining the defendant's motion for a directed verdict upon the evidence contained in the trial transcript.
Judgment affirmed. Bell, C. J., and Stolz, J., concur.